—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered November 17, 1994, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that a police detective improperly testified as to the contents of another officer’s complaint report is unpreserved for appellate review (see, People v Rivera, 223 AD2d 476).
*611The defendant’s further contention that the detective made an improper reference to a photographic identification of the defendant is also unpreserved for appellate review (see, People v West, 56 NY2d 662). Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.